Citation Nr: 0918878	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1986 to 
August 1990.  He served in the Army National Guard from 
August 1990 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no more 
than Level I hearing acuity in the right ear and Level II 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in September 2006.  
The AMC's May 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Battle 
Creek VA Medical Center (VAMC) have also been obtained, as 
have all private treatment records identified by the Veteran.  
He has not identified any additional records that should be 
obtained prior to a Board decision.  The Veteran was afforded 
VA examinations in July 1999, April 2004, September 2006 and 
March 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has 
been assigned an initial noncompensable evaluation by the AMC 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (2008).  The ratings schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

Turning to the record, on the audiological evaluation in July 
1999, pure tone thresholds, in decibels were as follows:



HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
20
20
15
19
LEFT
20
25
35
30
28

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  Entering the average pure tone 
thresholds and speech recognition abilities into Table VI 
reveals the highest numeric designation of hearing impairment 
is I for both the right and left ears.  See 38 C.F.R. § 4.85.  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability rating under 
Diagnostic Code 6100.

On the audiological evaluation in April 2004, pure tone 
thresholds, in decibels were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
15
20
20
20
LEFT
15
15
30
30
23

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment is I for both the 
right and left ears.  See 38 C.F.R. § 4.85.  Entering the 
category designations for each ear into Table VII results in 
a noncompensable disability rating under Diagnostic Code 
6100.

On the audiological evaluation in September 2006, pure tone 
thresholds, in decibels were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
25
45
55
36
LEFT
15
20
30
35
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and II for the left ear.  See 38 C.F.R. § 4.85.  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability rating under 
Diagnostic Code 6100.

Finally, on the audiological evaluation in March 2009, pure 
tone thresholds, in decibels were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
35
40
40
39
LEFT
15
30
35
45
31

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear and 100 percent in the right ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for ear is I for 
both the right and left ears.  See 38 C.F.R. § 4.85.  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability rating under 
Diagnostic Code 6100.

The Board observes the Veteran has submitted several private 
audiological reports indicating he suffers from current 
bilateral hearing loss.  While the Board does not dispute the 
findings of the private audiological evaluations, it is noted 
that an examination for hearing impairment for VA purposes 
must include a controlled speech determination test (Maryland 
CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85.  
As the private audiological evaluations do not include a 
controlled speech determination test, they are not probative 
and may not be considered for the purposes of determining 
whether an increased evaluation is warranted.  Id.

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss warrants a compensable disability 
evaluation.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2008).

As a final note, the Board also acknowledges the Veteran's 
statements that he believes the ringing in his ears entitles 
him to a compensable evaluation for his hearing loss.  
However, the Board notes that the symptom of ringing in the 
ears, diagnosed as tinnitus, is a separate disability, for 
which the Veteran is already service-connected.  Furthermore, 
the Board notes that the Veteran is in receipt of the maximum 
schedular evaluation for this disability.  As such, while the 
Veteran's tinnitus may affect his ability to understand 
conversations, it may not factor into the disability 
evaluation assigned for bilateral hearing loss.

In sum, the Board finds that there is no probative 
audiological evidence of record to support an initial 
compensable evaluation for the Veteran's bilateral hearing 
loss disability at any time during this appeal period.  The 
preponderance of the evidence is against the Veteran's claim 
for a higher rating.  Consequently, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular Consideration

As a final matter, the Board has considered whether the 
Veteran's case is more appropriately referred for 
consideration of an extra-schedular rating.  See 38 C.F.R. § 
3.321(b) (2008).  In this regard, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a Veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.

Initially, the Board has considered the Court's holding in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
decision, the Court noted that, unlike the rating schedule 
for hearing loss, the extra-schedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report. Martinak, 21 Vet. App. at 455.

In this case, the March 2009 VA examination was conducted 
after the examination worksheets were revised to include 
discussion of the effects of a hearing loss disability on 
occupational functioning and daily life.  The Veteran 
conveyed to the VA examiner that his hearing loss disability 
results in loss of balance and causes him to speak softly to 
a point people can't hear him very well.  Thus, the 
examination report did include information concerning how the 
Veteran's hearing loss affected his daily functioning.  
Furthermore, even if the Board were to conclude the VA 
examinations of record are inadequate under Martinak, the 
Board notes other evidence of record, specifically various 
statements by the Veteran, adequately addresses the issue.  
See, e.g., July 2007 statement.  In this regard, the Veteran 
has stated that his hearing has caused hardship with his 
family and "is getting very annoying at work as well."  As 
such, the Board finds the record is sufficient to consider 
whether referral for an extra-schedular is warranted.

The Board notes that it will not spend a great deal of time 
reviewing evidence it has already discussed.  Rather, 
pertinent to the issue of whether referral for extra-
schedular evaluation is appropriate, the Board observes that 
the rating criteria applicable to bilateral hearing loss 
contemplate the general effect of the Veteran's 
symptomatology on his social and occupational functioning.  
In fact, the Board is satisfied that the rating criteria 
explicitly consider whether this disorder markedly interferes 
with the Veteran's employment or require frequent periods of 
hospitalization.  Thus, it is difficult to see how his 
disability picture does not fit into the current Rating 
Schedule.  As such, referral for extra-schedular 
consideration is not warranted for bilateral hearing loss.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


